    Case: 1:19-cr-00532 Document #: 83 Filed: 07/21/21 Page 1 of 6 PageID #:329




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA               )
                                       )       No. 19 CR 532
             v.                        )
                                       )       Judge Sharon Johnson Coleman
ANDREW ANANIA                          )

                             MOTION TO SUPPRESS

      Andrew Anania, by the Federal Defender Program and its attorney Santino

Coleman, respectfully submits this motion to suppress and asks that the Court enter

an order precluding the government from introducing into evidence (1) any firearms

recovered as a result of Mr. Anania’s seizure and arrest, and (2) prohibit the

admission of any statements made by Mr. Anania following his seizure and arrest. In

support of this motion Mr. Anania states the following:

      I.     Relevant Facts

      On the evening of February 15, 2019, Mr. Anania was walking alone to a

friend’s house in Little Village, a neighborhood on the West Side of Chicago. Because

of the frigid temperatures that evening, Mr. Anania wore a coat, a face mask over his

nose and mouth, and a beanie on his head. As Mr. Anania was walking, he was

approached by Chicago Police Department (“CPD”) officers traveling in an unmarked

vehicle.

      According to the CPD incident and arrest reports, the officers exited their

vehicle, announced themselves, and were planning to arrest Mr. Anania for an


                                           1
    Case: 1:19-cr-00532 Document #: 83 Filed: 07/21/21 Page 2 of 6 PageID #:330




outstanding warrant when he fled. The police reports further claim that as Mr.

Anania was running, he removed a firearm from his waistband. The officers

apprehended Mr. Anania in a gangway, as shown on Body Worn Camera (“BWC”)

footage.

      Following a search of the area, according to the police reports, officers located

a firearm near the area where Mr. Anania was apprehended. CPD Officer Jaime

Acosta claimed that it was the same firearm he saw in Mr. Anania’s possession. CPD

officers then transported Mr. Anania to the 10th District police station, where he was

video recorded making a statement regarding the incident.

      Mr. Anania contends that he did not remove a firearm from his waistband.

Moreover, when the officers initially approached Mr. Anania, they did not know his

identity (nor that he had an outstanding warrant) given the limited visibility at night,

and the face mask and beanie covering his face and head. The varying accounts and

details of what transpired warrant an evidentiary hearing. Mr. Anania was subjected

to an unlawful seizure and arrest, and thus the firearm and any statements derived

from his unlawful detention and arrest should be suppressed from evidence.

      II.    Officers Lacked Reasonable Suspicion

      It is well-settled that the Fourth Amendment's prohibition on “unreasonable

searches and seizures” extends to “brief investigatory stops of persons or vehicles that

fall short of traditional arrest.” United States v. Arvizu, 534 U.S. 266, 273 (2002);

Terry v. Ohio, 392 U.S. 1, 16 (1968). In other words, the protections of the Fourth


                                           2
    Case: 1:19-cr-00532 Document #: 83 Filed: 07/21/21 Page 3 of 6 PageID #:331




Amendment are invoked at the moment when a suspect is “seized” or stopped by the

police, even when that seizure falls short of an arrest. Brendlin v. California, 551 U.S.

249, 263 (2007).

      The test for determining the point at which a police encounter ripens into an

investigative detention or seizure involves “taking into account all of the

circumstances surrounding the encounter,” and asking whether the “police conduct

would have communicated to a reasonable person that he was not at liberty to ignore

the police presence and go about his business.” Kaupp v. Texas, 538 U.S. 626, 629

(2003); United States v. Mendenhall, 446 U.S. 544, 554 (1980) (person is “seized”

within meaning of Fourth Amendment when, in view of all the circumstances, a

“reasonable person would have believed that he was not free to leave”).

      Law enforcement must have a sufficient evidentiary basis to effectuate such a

stop, even though the “investigative detention” is not, strictly speaking, an arrest.

Under Terry, “a police officer may in appropriate circumstances and in an appropriate

manner approach a person for purposes of investigating possible criminal behavior

even though there is no probable cause to make an arrest.” 392 U.S. at 22. As

pertinent here, Terry’s actual holding was “where a police officer observes unusual

conduct which leads him reasonably to conclude that criminal activity may be afoot

...” a brief stop is permissible. Id. at 30. But, such a stop must be “based on objective

facts” that form the foundation of the officer’s conclusion that criminal activity must

be taking place. Brown v. Texas, 443 U.S. 47, 49-52 (1979) (finding violation of Fourth


                                           3
    Case: 1:19-cr-00532 Document #: 83 Filed: 07/21/21 Page 4 of 6 PageID #:332




Amendment when officers observed two men standing close to one another in an alley

located in a neighborhood known for drug trafficking; “[w]hen the officers detained

appellant for the purpose of requiring him to identify himself, they performed a

seizure of his person subject to the requirements of the Fourth Amendment.”).

      As with almost all Fourth Amendment analysis, the Court is called upon to

engage in a heavily fact dependent inquiry. What the officers and suspects say and

do, how they appear, the circumstances of the officer’s approach to the suspect, and

other details related to when and where the stop take place, all factor into the Court’s

analysis of whether an investigatory stop occurred and whether the officer had the

requisite objective reasonable suspicion to effectuate the stop. Under the

circumstances of this case, Mr. Anania was subjected to an investigatory (Terry) stop

when the officers chased Mr. Anania and apprehended him in the gangway. The

officers lacked the reasonable suspicion necessary to effectuate such a stop.

      First, the reports indicate that the officers approached Mr. Anania because

they recognized him and knew he had an outstanding warrant. But this is

implausible due to the limited visibility that night and because Mr. Anania’s face and

head were covered with a face mask and beanie. The officers did not know who he

was and had no basis to suspect Mr. Anania, who was merely walking along the

sidewalk, was engaged in criminal activity. Mr. Anania’s decision to flee does not

amount to reasonable suspicion or probable cause to detain and arrest him. Second,

this Court should not credit the officer’s unsubstantiated claims that Mr. Anania


                                           4
    Case: 1:19-cr-00532 Document #: 83 Filed: 07/21/21 Page 5 of 6 PageID #:333




removed a firearm from his waistband. The officers’ attempts to provide justifications

for detaining Mr. Anania that do not exist flout Mr. Anania’s constitutional rights.

The seizure and arrest of Mr. Anania violates his Fourth amendment rights and any

evidence obtained as a result of the stop should be suppressed.

      III.   Conclusion

      For the reasons stated above, Mr. Anania requests the Court enter an order

precluding the government from introducing into evidence (1) any firearms recovered

as a result of Mr. Anania’s seizure and arrest, and (2) prohibit the admission of any

statements made by Mr. Anania, which derive from his unlawful seizure and arrest.

Given the disputed factual issues, Mr. Anania requests that this Court hold an

evidentiary hearing on the matter. Mr. Anania also respectfully requests leave to file

additional points of law, memoranda, or other materials upon receipt of additional

information and/or following an evidentiary hearing.

                                              Respectfully submitted,

                                              FEDERAL DEFENDER PROGRAM
                                              John F. Murphy
                                              Executive Director

                                              By: s/ Santino Coleman
                                                 Santino Coleman


SANTINO COLEMAN
FEDERAL DEFENDER PROGRAM
55 E. Monroe St., Suite 2800
Chicago, IL 60603
(312) 621-8341


                                          5
    Case: 1:19-cr-00532 Document #: 83 Filed: 07/21/21 Page 6 of 6 PageID #:334




                          CERTIFICATE OF SERVICE

      The undersigned, Santino Coleman, an attorney with the Federal Defender
Program hereby certifies that in accordance with FED.R.CRIM. P. 49, FED. R. CIV.
P5, LR5.5, and the General Order on Electronic Case Filing (ECF), the following
document(s):

                             MOTION TO SUPPRESS


was served pursuant to the district court’s ECF system as to ECF filings, if any, and
were sent by first-class mail/hand delivery on July 21, 2021, to counsel/parties that
are non-ECF filers.



                                             FEDERAL DEFENDER PROGRAM
                                             John F. Murphy
                                             Executive Director

                                             By: s/ Santino Coleman
                                                Santino Coleman



SANTINO COLEMAN
Federal Defender Program
55 E. Monroe, Suite 2800
Chicago, Illinois 60603
(312) 621-8341




                                         6
